DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group I, claims 1-24, in the reply filed on September 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claims 1-24 and 26-31 are pending.  Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 1-24 are currently under consideration.  
Specification
4.	The use of the term Biacore, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5, 6, 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the parenthetical limitation, (KD), is unclear and indefinite because it is unclear if the claim is limited to the parenthetical limitation or if it is simply an exemplary term.
Claim 6 contains the trademark/trade name Biacore.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surface plasmon resonance assay and, accordingly, the identification/description is indefinite.
Regarding claims 9 and 23, the phrases “preferably” and "such as" render the claims indefinite because it is unclear whether the limitations following the phrases are part of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  

Scope of the claimed genus
The claims are drawn broadly drawn to a monoclonal antibody that binds to soluble B cell maturation antigen (sBCMA), wherein the binding of the antibody to sBCMA occurs in the presence of a second monoclonal antibody binding to sBCMA and monoclonal antibodies the bind to the same epitope or compete with the antibodies recited in claims 7, 8, 21, and 22.Thus 
 State of the Relevant Art
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the three monoclonal antibodies to sBCMA, SBCMA-mAb1, sBCMA-mAb2, and sBCMA-mAb3. See Examples 1 and 2.  The specification teaches that the rabbit anti-sBCMA antibodies sBCMA-mAb1 and sBCMA-mAb2 were shown to work in an Octet sandwich assays with Ther-Ab2.  The specification teaches that notably, only one out of the 226 rabbit antibodies against sBCMA was able to work in an Octet sandwich assays with Ther-Ab2 and sBCMA-mAb1, namely, sBCMA-mAb3.  See Example 2. 
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of three monoclonal antibodies sBCMA-mAb1, sBCMA-mAb2, and sBCMA-mAb3 that are able to bind to sBCMA in the presence of a second or third monoclonal antibody binding to sBCMA. The specification does AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies 
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claims that meet the highly general structural requirements of the claims that would be able to bind to sBCMA in the presence of a second or third monoclonal antibody binding to sBCMA.  Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015).
Kufer teaches the present invention relates to a binding molecule comprising a first and a second binding domain, wherein the first binding domain is capable of binding to epitope 
Kufer teaches the BCMA extracellular domains (ECD), SEQ ID NO: 1007 (which is identical to the instantly claimed SEQ ID NO: 32), has seven epitope clusters.  See column 4, lines 15-46 and Fig. 1.  
Kufer teaches the BCMA ECD is soluble. See Examples A2 and A4. 
	Kufer teaches monoclonal antibodies that bind epitope clusters 3 and 4, 1 and 4, 3, 4 and 7.  See column 11-lines 10 to 65, Examples A3, A5 and A11, Figures 3 and 4, and claims 1 and 7.
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of Kufer would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
	Kufer teaches that the affinity, KD, of the antibodies for the BCMA ECD is in the nM range which was determined using Biacore assays.  See Example A5, Tables 2 and 3, and Figure 4. 
	With respect to claims 7 and 8, given that the antibodies of Kufer and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA. 
 2, (scFv-CH3)2 or (scFv-CH3-scFv)2, "Fc DART" and "IgG DART".  See column 8-lines 27-29. 
	With respect to claim 10, given that antibodies of Kufer bind to sBCMA they would be able to bind in human serum, plasma or blood samples.
	Kufer teaches nucleic acid vectors and host cells for producing the antibodies of the antibodies of the invention.  See columns 19-21.
	Kufer teaches placing the antibodies of the invention in pharmaceutical compositions for administration.  See column 22.
	
8.	Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/123741 (Berenson,  J.R. July 20, 2017), “Berenson” evidenced by WH0000608M1 (Sigma-Aldrich downloaded October 20, 2021, https://www.sigmaaldrich.com/US/en/product/sigma/wh0000608m1?context=product), “Sigma-Aldrich”. 
Berenson teaches performing an ELISA assay for the detection of soluble BCMA in serum samples from multiple myeloma patients.  See Examples 1-6 and Fig. 1. 
 Berenson teaches using the anti-human monoclonal antibody WH0000608M1 as the capture antibody in the ELISA. .  See p. 37-1st paragraph. Sigma-Aldrich teaches that WH0000608M1 is an IgG1k monoclonal antibody. 
	Berenson teaches detection of SEQ ID NO: 1, which is identical to SEQ ID NO: 34, in serum or plasma samples with monoclonal antibodies and ELISA.  See page 6-lines 10-20, page 20, paragraph bridging pages 30-31 and claims 1-7 and 10 and Appendix.

	 With respect to claims 7 and 8, given that the antibodies of Berenson and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

9.	Claim 1-3, 5-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015). 
	Kufer teaches as set forth above. 
	Kufer additionally teaches kits comprising the antibodies of the invention.  See Abstract and column 28-lines 23-32. 
	Kufer does not explicitly teach putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Kufer and place monoclonal antibodies to the different epitopes of the sBCMA ECD taught by Kufer so that users of the kit would have been able to target different epitopes of the sBCMA ECD to optimize binding and detections assays for sBCMA or treatments targeting sBCMA. 
  
10.	Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/123741 (Berenson, J.R. July 20, 2017), “Berenson” in view of Hornbeck et al. (Enzyme-Linked Immunosorbent Assays (ELISA) Current Protocols in Molecular Biology 1991, 11.2.1-11.2.22), “Hornbeck” and in view of US Pat. No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015). 
Berenson teaches as set forth above. 
Berenson additionally teaches kits with BCMA antibodies for ELISA assays. See p. 8-lines 1-17 and p. 29-line 25 to p. 36-line 10 an claims 16-20.

Berenson does not teach antibodies with the claimed affinities or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
Hornbeck teaches that antibody sandwich assays to detect soluble antigens.   See p. 11.2.1 and 11.2.8-11.2.10.  Hornbeck teaches that when the capture antibody is specific for a single determinant, the conjugate detection antibody must be prepared from antibodies which recognize different determinants that remain available after the antigen is bound to the plate by the capture antibody. See p. 11.2.9- Step 9. 
Hornbeck teaches that the antibody sandwich ELISA may be the most useful immunosorbent assay for detecting antigen because of its sensitivity.  See Table 11.2.1 and p. 11.2.8-first paragraph. 
Kufer teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Berenson, Hornbeck and Kufer to produce high affinity monoclonal antibodies to the different epitopes of the sBCMA ECD to combine together in kits for ELISA assays because Berenson teaches detection of SEQ ID NO: 1, which is identical to SEQ ID NO: 34, in serum or plasma samples with monoclonal antibodies and ELISA and kits for ELISA, Hornbeck teaches that in  antibody sandwich assays to detect soluble antigens the capture antibody and detection antibody must recognize different antigenic determinants, and Kufer teaches that the sBCMA ECD has multiple epitope recognition domains that can be used to produce high affinity antibodies.  One would have been motivated to produce the monoclonal antibodies by immunizing mice, rabbits or other species to produce the optimal . 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

11.	Claims 1-3, 5-8, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to:
A bispecific binding molecule comprising (I) a first binding domain capable of binding to epitope cluster 3 and to epitope cluster 4 of B cell maturation antigen (BCMA), the first binding domain comprising a VH region comprising CDR-H1, CDR-H2 and CDR-H3 and a VL region comprising CDR-L1, CDR-L2 and CDR-L3 selected from the group consisting of: (a) CDR-H1 as depicted in SEQ ID NO: 231, CDR-H2 as depicted in SEQ ID NO: 232, CDR-H3 as depicted in SEQ ID NO: 233, CDR-L1 as depicted in SEQ ID NO: 234, CDR-L2 as depicted in SEQ ID NO: 235 and CDR-L3 as depicted in SEQ ID NO: 236; (b) CDR-H1 as depicted in SEQ ID NO: 241, CDR-H2 as depicted in SEQ ID NO: 242, CDR-H3 as depicted in SEQ ID NO: 243, CDR-L1 as depicted in SEQ ID NO: 244, CDR-L2 as depicted in SEQ ID NO: 245 and CDR-L3 as depicted in SEQ ID NO: 246; (c) CDR-H1 as depicted in SEQ ID NO: 251, CDR-H2 as depicted in SEQ ID NO: 252, CDR-H3 as depicted in SEQ ID NO: 253, CDR-L1 as depicted in SEQ ID NO: 254, CDR-L2 as depicted in SEQ ID NO: 255 and CDR-L3 as depicted in SEQ ID NO: 256; (d) CDR-H1 as depicted in SEQ ID NO: 261, CDR-H2 as depicted in SEQ ID NO: 262, CDR-H3 as depicted in SEQ ID NO: 263, CDR-L1 as depicted in SEQ ID NO: 264, CDR-L2 as depicted in SEQ ID NO: 265 and CDR-L3 as depicted in SEQ ID NO: 266; (e) CDR-H1 as depicted in SEQ ID NO: 271, CDR-H2 as depicted in SEQ ID NO: 272, CDR-H3 as depicted in SEQ ID NO: 273, CDR-L1 as depicted in SEQ ID NO: 274, CDR-L2 as depicted in SEQ ID NO: 275 and CDR-L3 as depicted in SEQ ID NO: 276; (f) CDR-H1 as depicted in SEQ ID NO: 281, CDR-H2 as depicted in SEQ ID NO: 282, CDR-H3 as depicted in SEQ ID NO: 283, CDR-L1 as depicted in SEQ ID NO: 284, CDR-L2 as depicted in SEQ ID NO: 285 and CDR-L3 as depicted 

	The ‘664 claims are drawn to the binding molecule according to claim 1, which is selected from the group consisting of (scFv)2, (single domain mAb)2 , scFv-single domain mAb, diabodies and oligomers thereof. See claim 6. 
	The ‘664 claims are drawn a composition comprising any one of the binding molecule according to claim 1 and a pharmaceutically acceptable carrier. See claim 14. 
	The claimed antibodies have affinities in the nM range.  See Example A5 and Tables 2 and 3. 
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of the ‘664 claims would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
With respect to claims 7 and 8, given that the antibodies of ‘664 claims and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA.

s 9, 11-14, 16-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015) as applied claims 1-3, 5-8, 10 and 15 above, in view of the specification of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015), “Kufer”. 
	The ‘664 claims teach as set forth above.
	The ‘664 claims teach kits comprising the antibodies. 
The ‘664 claims teach as set forth above, but do not teach IgG forms of the antibodies, nucleic acids and host cells for expressing and producing the antibodies or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
The ‘664 specification teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘664 claims and ‘664 specification to make nucleic acids and host cells for expressing and producing different forms of the antibodies as taught by the ‘664 specification  and the ‘664 claims and place monoclonal antibodies to the different epitopes of the sBCMA ECD taught in the ‘664 specification and ‘664 claims in a kit so that users of the kit would have been able to target different epitopes of the sBCMA ECD taught in the ‘664 specification  to optimize binding and detections assays for sBCMA or treatments targeting sBCMA. 

13.	Claims 1-3, 5-8, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,340,621 B2 (Kufer et al. May 17, 2016).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a binding molecule which is at least bispecific 
Given that the antibodies of the ‘621 claims are drawn to single VH and VL domains with a single specificity, the antibodies are monoclonal antibodies. 
The epitope cluster 3 of BCMA is in the soluble extracellular domain of BCMA/SEQ ID NO: 34. See Figure 1.  
	The ‘621 claims are drawn to a composition comprising any one of the binding molecule according to claim 1 and a pharmaceutically acceptable carrier. See claim 13. 
	The claimed antibodies have affinities in the nM range.  See Example 5 and Tables 2 and 3. 
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of the ‘621 claims would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
With respect to claims 7 and 8, given that the antibodies of ‘621 claims and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA.

14.	Claims 9, 11-14, 16-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,340,621 B2 (Kufer , in view of the specification of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015), “Kufer”. 
	The ‘621 claims teach as set forth above.
	The ‘621 claims teach kits comprising the antibodies. See claim 14.
The ‘621 claims teach as set forth above, but do not teach IgG forms of the antibodies, nucleic acids and host cells for expressing and producing the antibodies or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
The ‘664 patent teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘621 claims and the ‘664 patent to make nucleic acids and host cells for expressing and producing different forms of the  antibodies as taught by the ‘664 patent and the ‘621 claims and place monoclonal antibodies to the different epitopes of the sBCMA ECD taught in the ‘664 patent and the ‘621 claims in a kit so that users of the kit would have been able to target different epitopes of the sBCMA ECD to optimize binding and detections assays for sBCMA or treatments targeting sBCMA. 

15.	Claims 1-3, 5-8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,598,500 B2 (Kufer et al. March 21, 2017).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a nucleic acid encoding a binding molecule which is at least bispecific comprising a first and a second binding domain, wherein (a) the first binding domain is capable of binding to epitope cluster 3 and to epitope cluster 4 of B cell maturation 
The’500 claims are also drawn to:
    2. A vector comprising the nucleic acid as defined in claim 1. 
    3. A host cell transformed or transfected with the nucleic acid as defined in claim 1. 
    4. A process for the production of a binding molecule which is at least bispecific comprising a first and a second binding domain, wherein (a) the first binding domain is capable of binding to epitope cluster 3 and to epitope cluster 4 of BCMA; and (b) the second binding domain is capable of binding to the T cell CD3 receptor complex; and wherein epitope cluster 3 of BCMA corresponds to amino acid residues 24 to 41 of the sequence as depicted in SEQ ID NO: 1002, and epitope cluster 4 of BCMA corresponds to amino acid residues 42 to 54 of the sequence as depicted in SEQ ID NO: 1002, said process comprising culturing the host cell as defined in claim 3 under conditions allowing the expression of the binding molecule and recovering the produced binding molecule from the culture.
9. The nucleic acid of claim 1, wherein the first and/or the second binding domain are from an antibody. 
   10. The nucleic acid of claim 9, wherein the first and/or the second binding domain is selected from the group consisting of (scFv)2, (single domain mAb) 2, scFv-single domain mAb, diabodies and oligomers thereof.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to and one of skill in the art would have motivated to produce the bispecific BCMA binding molecules with the claimed nucleic acids and methods so that the bispecific BCMA binding molecules could be used for treatment.

The epitope cluster 3 and to epitope cluster 4 of BCMA are in the soluble extracellular domain of BCMA/SEQ ID NO: 34. See Figure 1.  
	The antibodies produced from the claimed nucleic acids have affinities in the nM range.  See Example A5 and Tables 2 and 3. 
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of the ‘500 claims would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
With respect to claims 7 and 8, given that the antibodies of ‘500 claims and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA.

16.	Claims 9, 11-14, 16-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,598,500 B2 (Kufer et al. March 21, 2017), as applied claims 1-3, 5-8, and 10-15 above, in view of the specification of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015), “Kufer”. 
	The ‘500 claims teach as set forth above.
	The ‘500 claims teach as set forth above, but do not teach IgG forms of the antibodies, or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into a kit.
The ‘664 patent teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘500 claims and the ‘664 patent 

17.	Claims 1-3, 5-8, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,766,969 B2 (Kufer et al. Sep. 8, 2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a binding molecule which is at least bispecific comprising a first and a second binding domain, wherein (a) the first binding domain comprises a variable heavy chain and a variable light chain and binds to B cell maturation antigen (BCMA), wherein the first binding domain comprises a VH region comprising CDR-H1, CDR-H2, and CDR-H3 and a VL region comprising CDR-L1, CDR-L2, and CDR-L3, and at least five of the six CDRs selected from the group consisting of CDR-H1, CDR-H2, CDR-H3, CDR-L1, CDR-L2, and CDR-L3 have sequences as follows: (i) CDR-H1 as depicted in SEQ ID NO: 1, SEQ ID NO: 161, or SEQ ID NO: 311; (ii) CDR-H2 as depicted in SEQ ID NO: 2, SEQ ID NO: 12, SEQ ID NO: 162, SEQ ID NO: 212, SEQ ID NO: 312, SEQ ID NO: 322, SEQ ID NO: 352, SEQ ID NO: 362, SEQ ID NO: 582, SEQ ID NO: 622, or SEQ OD NO: 752; (iii) CDR-H3 as depicted in SEQ ID NO: 3, SEQ ID NO: 163, SEQ ID NO: 313, SEQ ID NO: 323, or SEQ ID NO: 623; (iv) CDR-L1 as depicted in SEQ ID NO: 4, SEQ ID NO: 164, SEQ ID NO: 314, SEQ ID NO: 624, SEQ ID NO: 774, SEQ ID NO: 974, or SEQ ID NO: 994; (v) CDR-L2 as depicted in SEQ ID 
The BCMA binding portion of the claimed binding molecule binds to the epitope 3 cluster of the sBCMA ECD/SEQ ID NO: 34.  See abstract and Figure 1. 
Given that the antibodies of the ‘969 claims are drawn to single VH and VL domains with a single specificity, the antibodies are monoclonal antibodies. 
	The ‘969 claims are drawn to a composition comprising any one of the binding molecule according to claim 1 and a pharmaceutically acceptable carrier. See claim 7. 
	The claimed antibodies have affinities in the nM range.  See Example 5 and Tables 2 and 3. 
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of the ‘969 claims would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
With respect to claims 7 and 8, given that the antibodies of ‘969 claims and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA.

18.	Claims 9, 11-14, 16-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,766,969 B2 (Kufer et al. Sep. 8, 2020) as applied to claims 1-3, 5-8, 10 and 15 above, in view of the specification of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015), “Kufer”. 
The ‘969 claims teach as set forth above.
	The ‘969 claims teach kits comprising the antibodies. See claim 9.
The ‘969 claims teach as set forth above, but do not teach IgG forms of the antibodies, nucleic acids and host cells for expressing and producing the antibodies or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
The ‘664 patent teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘969 claims and the ‘664 patent to make nucleic acids and host cells for expressing and producing different forms of the  antibodies as taught by the ‘664 patent and place monoclonal antibodies to the different epitopes of the sBCMA ECD taught in the ‘664 patent and the ‘969 claims in a kit so that users of the kit would have been able to target different epitopes of the sBCMA ECD to optimize binding and detections assays for sBCMA or treatments targeting sBCMA. 

19.	Claims 1-3, 5-8, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,752,694 B2 (Kufer et al. Aug. 25, 2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to:
A binding molecule which is at least bispecific comprising a first and a second binding domain, wherein (a) the first binding domain binds to B cell maturation antigen (BCMA); and (b) the second binding domain binds to the T cell CD3 receptor complex; and comprising at least one protein purification tag which is a GST tag, a FLAG tag or a polyhistidine tag; wherein a) the polyhistidine tag has a length of six histidine residues or longer; b) the polyhistidine tag is at the carboxy or amino terminus of the binding molecule; or both a) and b); and wherein the first 

The BCMA binding portion of the claimed binding molecule binds to the epitope 3 and 4 cluster of the sBCMA ECD/SEQ ID NO: 34.  See column 270, lines 29-33 and Figure 1. 
The ‘694 claims are drawn to The binding molecule according to claim 1, which is selected from the group consisting of a) (scFv)2, b) (single domain mAb) 2 c) scFv-single domain mAb, d) diabodies, and oligomers of any of a)-d).

	The claimed antibodies have affinities in the nM range.  See Example 5 and Tables 2 and 3. 
Given that there are multiple epitopes available on the soluble BCMA ECD/SEQ ID NO: 34, the antibodies of the ‘694 claims would be able to bind to the soluble BCMA ECD in the presence of other antibodies binding to other epitopes of the soluble BCMA ECD. 
With respect to claims 7 and 8, given that the antibodies of ‘694 claims and claims 7 and 8 bind to sBCMA the respective antibodies would compete for binding to sBCMA.

20.	Claims 9, 11-14, 16-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,752,694 B2 (Kufer et al. Aug. 25, 2020), as applied to claims 1-3, 5-8, 10 and 15 above, in view of the specification of U.S. Patent No. 9,150,664 B2 (Kufer et al. Oct. 6, 2015), “Kufer”. 
	The ‘694 claims teach as set forth above.
	The ‘694 claims teach kits comprising the antibodies. See claim 14.
The ‘694 claims teach as set forth above, but do not teach IgG forms of the antibodies, nucleic acids and host cells for expressing and producing the antibodies or putting two or more monoclonal antibodies of the invention that bind to sBCMA at the same time into the kit.
The ‘664 patent teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘694 claims and the ‘664 patent to make nucleic acids and host cells for expressing and producing different forms of the  

Conclusion
21.	No claims allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


SEQ ID NO: 34 alignment
RESULT 5
US-13-678-264A-1007
; Sequence 1007, Application US/13678264A
; Patent No. 9150664
; GENERAL INFORMATION
;  APPLICANT: Amgen Research (Munich) GmbH
;  APPLICANT:Boehringer Ingelheim International GmbH
;  TITLE OF INVENTION: Binding molecules for BCMA and CD3
;  FILE REFERENCE: MIM14333PCT
;  CURRENT APPLICATION NUMBER: US/13/678,264A
;  CURRENT FILING DATE: 2012-11-15
;  PRIOR APPLICATION NUMBER: PCT/EP2012/072699
;  PRIOR FILING DATE: 2012-11-15
;  PRIOR APPLICATION NUMBER: US 61/560,144
;  PRIOR FILING DATE: 2011-11-15
;  PRIOR APPLICATION NUMBER: US 61/560,149
;  PRIOR FILING DATE: 2011-11-15
;  PRIOR APPLICATION NUMBER: US 61/560,162
;  PRIOR FILING DATE: 2011-11-15
;  PRIOR APPLICATION NUMBER: US 61/560,178
;  PRIOR FILING DATE: 2011-11-15
;  PRIOR APPLICATION NUMBER: US 61/560,183
;  PRIOR FILING DATE: 2011-11-15
;  PRIOR APPLICATION NUMBER: US 61/651,486
;  PRIOR FILING DATE: 2012-05-24
;  PRIOR APPLICATION NUMBER: US 61/651,474
;  PRIOR FILING DATE: 2012-05-24
;  NUMBER OF SEQ ID NOS: 1094
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1007
;  LENGTH: 54
;  TYPE: PRT
;  ORGANISM: human
;  FEATURE:
;  NAME/KEY: misc
;  LOCATION: (1)..(54)
;  OTHER INFORMATION: human BCMA
US-13-678-264A-1007

  Query Match             100.0%;  Score 298;  DB 10;  Length 54;
  Best Local Similarity   100.0%;  
  Matches   54;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNA 54
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNA 54


RESULT 8
BEE07649
ID   BEE07649 standard; protein; 54 AA.
XX
AC   BEE07649;
XX
DT   07-SEP-2017  (first entry)
XX
DE   Human B-cell maturation antigen (BCMA) protein fragment, SEQ 1.

KW   APRIL receptor; B-cell maturation antigen protein; BCMA protein;
KW   CD269 antigen; TNFRSF17 protein; diagnostic test; immune deficiency;
KW   protein detection; protein quantitation;
KW   tumor necrosis factor receptor superfamily member 17.
XX
OS   Homo sapiens.
XX
CC PN   WO2017123741-A1.
XX
CC PD   20-JUL-2017.
XX
CC PF   12-JAN-2017; 2017WO-US013169.
XX
PR   12-JAN-2016; 2016US-0277801P.
PR   26-FEB-2016; 2016US-0300708P.
XX
CC PA   (MYEL-) INST MYELOMA & BONE CANCER RES.
CC PA   (BERE/) BERENSON J R.
XX
CC PI   Berenson JR;
XX
DR   WPI; 2017-49591U/50.
XX
CC PT   Monitoring immune status of subject, comprises detecting amount of B-cell
CC PT   maturation antigen (BCMA) polypeptide or its fragment in biological 
CC PT   sample, and comparing amount of BCMA polypeptide to predetermined cut-off
CC PT   value.
XX
CC PS   Claim 3; SEQ ID NO 1; 63pp; English.
XX
CC   The present invention relates to a method for monitoring immune status of
CC   a subject, useful for detecting an impaired immune system. The method of 
CC   invention involves: (1) detecting an amount of tumor necrosis factor 
CC   receptor superfamily member 17 (TNFRSF17/ B-cell maturation antigen 
CC   (BCMA)/CD269) polypeptide or a fragment in a biological sample; and (2) 
CC   comparing the amount of B-cell maturation antigen (BCMA) polypeptide to 
CC   predetermined cut-off value or to an amount detected in a control serum 
CC   sample. The invention further relates to: (a) a kit for monitoring immune
CC   status of a subject; and (b) a method of monitoring response to a 
CC   treatment of a subject. The present sequence is a human B-cell maturation
CC   antigen (BCMA) protein fragment, which is useful for detecting or 
CC   diagnosing an impaired immune system, wherein the impaired immune system 
CC   is the result of an immunodeficiency disease.
XX
SQ   Sequence 54 AA;

  Query Match             100.0%;  Score 298;  DB 24;  Length 54;
  Best Local Similarity   100.0%;  
  Matches   54;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNA 54
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNA 54